Case 8:20-cv-01098-CEH-AEP Document 11 Filed 05/15/20 Page 1 of 4 PageID 352




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

INFINITY EXHIBITS, INC.,
       Plaintiff,
v.                                                             Case No: 8:20-cv-01098-T-36AEP
CERTAIN UNDERWRITERS AT LLOYD’S
LONDON; UNDERWRITERS AT
LLOYD’S, LONDON KNOWN AS
SYNDICATE PEM 4000; and HAMILTON
INSURANCE DESIGNATED ACTIVITY
COMPANY,
       Defendants.
_________________________________/

                                            ORDER

       This matter comes before the Court on Plaintiff’s Amended Complaint (Doc. 10) and the

jurisdictional concerns raised in the Order to Show Cause (Doc. 9). In its Amended Complaint,

Plaintiff requests declaratory judgment against Defendants Certain Underwriters at Lloyd’s

London and Underwriters at Lloyd’s London known as Syndicate PEM 4000, and Hamilton

Insurance Designated Activity Company. (Doc. 10). Subject matter jurisdiction in this action is

purportedly based on 28 U.S.C. §§ 1332, 1367(a), 2201, and 2202. See id. ¶ 13, 14, 15.

       As this Court stated in its previous Order, “[t]he jurisdiction of a court over the subject

matter of a claim involves the court’s competency to consider a given type of case, and cannot be

waived or otherwise conferred upon the court by the parties.” Jackson v. Seaboard Coast Line

R.R. Co., 678 F.2d 992, 1000 (11th Cir. 1982). Federal courts are obligated to inquire into subject

matter jurisdiction sua sponte whenever it may be lacking. Cadet v. Bulger, 377 F.3d 1173, 1179

(11th Cir. 2004); Univ. of South Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999).
Case 8:20-cv-01098-CEH-AEP Document 11 Filed 05/15/20 Page 2 of 4 PageID 353




Hence, the Court explained that 28 U.S.C. §§ 2201, 2202, and 1367(a) do not independently confer

jurisdiction upon a federal court and ordered Plaintiff to show an independent source of

jurisdiction. See Goodin v. Fid. Nat. Title Ins. Co., 491 F. App'x 139, 143 (11th Cir. 2012); Maher

Law Firm, P.A. v. Newlin, No. 6:19-CV-407-ORL-37EJK, 2019 WL 3858157, at *1 (M.D. Fla.

Aug. 16, 2019) (stating same); U.S. Bank, Nat'l Ass'n v. Martinez-Clark, No. 6:16-CV-717-ORL-

40KRS, 2016 WL 9460737, at *2 (M.D. Fla. Sept. 1, 2016), report and recommendation

adopted, No. 6:16-CV-717-ORL-40KRS, 2016 WL 9460738 (M.D. Fla. Oct. 11, 2016) (noting

that the court must have original jurisdiction in order to exercise supplemental jurisdiction pursuant

to 28 U.S.C. § 1367(a)) .

       The amended complaint now alleges 28 U.S.C. § 1332, as an additional basis for

jurisdiction because “Plaintiffs and Defendants are citizens of different countries and because the

amount in controversy exceeds $75,000.” (Doc. 10 ¶ 13). In order for diversity jurisdiction to exist

under 28 U.S.C. § 1332, each defendant must be diverse from each plaintiff. Riley v. Merrill

Lynch, Pierce, Fenner & Smith, Inc., 292 F.3d 1334, 1337 (11th Cir. 2002). It is not clear whether

diversity jurisdiction exists here because Plaintiff has not sufficiently pleaded Defendants’

citizenship. In the amended complaint, Plaintiff identifies the subscribing syndicates to the policies

at issue and alleges that “[e]ach syndicate is organized under the laws of the United Kingdom and

is located in and has it[’s] principal place of business in England.” (Doc. 10 ¶¶ 23, 24, 25, 26). In

establishing jurisdiction pursuant to 28 U.S.C. § 1332, the citizenship of each member of the

syndicates of Lloyd's underwriters must be pleaded. Underwriters at Lloyd's, London v. Osting-

Schwinn, 613 F.3d 1079, 1089 (11th Cir. 2010). The amended complaint does not do so, thus

precluding this Court from determining whether Defendants are truly diverse from Plaintiff.
Case 8:20-cv-01098-CEH-AEP Document 11 Filed 05/15/20 Page 3 of 4 PageID 354




       Additionally, the amount in controversy has not be satisfied. Notably, when a plaintiff

seeks declaratory relief, the amount in controversy is the monetary value of the object of the

litigation from the plaintiff's perspective. Cohen v. Office Depot, Inc., 204 F.3d 1069, 1077 (11th

Cir. 2000). However, “a conclusory allegation that the amount in controversy is satisfied is

‘insufficient to sustain jurisdiction once that allegation is challenged.’ ” First Acceptance Ins. Co.,

Inc. v. Hemphill, No. 8:08-CV-2051-T-27TGW, 2009 WL 10671295, at *2 (M.D. Fla. July 28,

2009) (citing Morrison v. Allstate Indemn. Co., 228 F.3d 1255, 1272 n. 17 (11th Cir. 2000)). “A

plaintiff satisfies the amount in controversy requirement by claiming a sufficient sum

in good faith.” Metro. Prop. & Cas. Ins. Co. v. Bielling, No. 5:06-CV-426-OC-10GRJ, 2007 WL

9719233, at *1 (M.D. Fla. Aug. 8, 2007); Pappalardo v. Stevins, No. 2:17-CV-346-FTM-99CM,

2017 WL 3088107, at *1 n.2 (M.D. Fla. July 20, 2017) (stating same with reference to Federated

Mut. Ins. Co. v. McKinnon Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003)).

       Here, Plaintiff alleges that “the amount in controversy exceeds $75,000.” (Doc. 10 ¶ 14).

In support of this, Plaintiff states that it has lost “business income as a result of cancelled trade

shows starting March 2, 2020,” and that the “insurance policy provides coverage for business

income losses and extra expenses” arising from business closures due to the COVID-19 pandemic.

See id. at ¶¶ 55, 63, 70. Based on the allegations of the Amended Complaint, the Court cannot

discern the value of the object of the litigation. See, e.g. Rapid Auto Loans, LLC v. Orion Portfolio

Servs., LLC, No. 18-23427-CIV, 2018 WL 8223779, at *1 (S.D. Fla. Sept. 7, 2018) (finding that

Defendant had met the amount in controversy requirement for removal of Plaintiff’s action for

damages and declaratory relief where Defendant asserted that the amount in controversy is based

on the $3 million-plus value of the debt portfolio at issue in the case). The amended complaint has

not alleged a good faith basis that more than $75,000 is at issue in this case.
Case 8:20-cv-01098-CEH-AEP Document 11 Filed 05/15/20 Page 4 of 4 PageID 355




      Accordingly, it is ORDERED:

      1. Plaintiff is directed to SHOW CAUSE as to why the Amended Complaint (Doc. 10)

         should not be dismissed for lack of diversity jurisdiction under 28 U.S.C. § 1332(a)(1).

         Plaintiff shall file a written response with the Court within FOURTEEN (14) DAYS

         from the date of this Order. Additionally, Plaintiff may file a Second Amended

         Complaint, which cures the jurisdictional deficiencies, within FOURTEEN (14)

         DAYS from the date of this Order. Failure to respond to this Order within the time

         provided will result in this action being dismissed.

      DONE AND ORDERED in Tampa, Florida on May 15, 2020.




      Copies to:

      Counsel of Record
